NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 21, 2017 *
                              Decided December 21, 2017

                                         Before

                       DIANE P. WOOD, Chief Judge

                       JOEL M. FLAUM, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge



No. 17-2523

IN RE: ANDREW U.D. STRAW,                         Appeal from the United States District
      Respondent-Appellant,                       Court for the Southern District of Indiana.

                                                  No. 1:17-mc-13-TWP-DKL

                                                  Tanya Walton Pratt,
                                                  Judge.

                                       ORDER

       Attorney Andrew Straw appeals a federal district court’s decision declining to
reconsider its refusal to end Straw’s disciplinary suspension from the court’s bar.
Because the court reasonably concluded that Straw offered it no ground for revisiting its
decision to maintain his suspension, we affirm.

       After notice and an evidentiary hearing, the Indiana Supreme Court disciplined
Straw in 2017. It suspended him from the practice of law for at least 180 days because he

      *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-2523                                                                          Page 2

brought four frivolous actions in violation of the state’s rules of professional conduct.
In re Straw, 68 N.E.3d 1070, 1071, 1073 (Ind. 2017), cert. denied sub nom. Straw v. Indiana
Supreme Court, 137 S. Ct. 2309 (2017), reh’g denied, No. 16-1346, 2017 WL 4506877 (U.S.
Oct. 10, 2017). It also ordered that Straw not be reinstated until he pays the costs of the
state’s proceeding against him, fulfills the duties of a suspended attorney, and satisfies
other requirements in the state’s disciplinary rules. Id. These orders prompted the
United States District Court for the Southern District of Indiana to order Straw to
explain why he should not be suspended from its bar. After receiving Straw’s response,
in March 2017 the court ordered reciprocal discipline under Rule II of its Local Rules of
Disciplinary Enforcement. The court ruled that “none of [Straw’s] assertions and details
substantively addressed a Rule II reason why the court should not reciprocate the
Indiana Supreme Court’s disciplinary action.”

       Rather than appeal, two months later Straw moved the district court to reinstate
him. He relied on a decision of the Virginia State Bar Disciplinary Board, which did not
reciprocate Indiana’s discipline. The district court denied the motion, explaining that its
disciplinary ruling was not affected by Virginia’s. Again Straw did not appeal. Instead,
after another two months, Straw asked the district court to reconsider its refusal to
reinstate him, reprising his earlier arguments. Relying on its earlier reasoning, the court
denied Straw’s motion, prompting this appeal.

       Although Straw appeals the district judge’s last order, he principally attacks the
Indiana Supreme Court’s decision to impose discipline. We do not have jurisdiction to
consider these objections because only the United States Supreme Court may review
attacks on state-court judgments of attorney discipline. See D.C. Court of Appeals
v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Johnson
v. Supreme Court of Illinois, 165 F.3d 1140, 1141–42 (7th Cir. 1999).

       Straw may appeal the district court’s refusal to reconsider its decision not to
reinstate him, but his appeal has two fatal problems. The first is the deferential standard
of review, which he ignores. By not timely appealing the district court’s order of
discipline or its later decision not to reinstate him, but appealing only its refusal to
reconsider the latter ruling, we may review only the refusal to reconsider. Straw moved
for reconsideration more than 28 days after the district court refused to reinstate him, so
that motion was the equivalent of a motion under Rule 60(b) of the Federal Rules of
Civil Procedure. See Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). Our
review of district court orders denying Rule 60(b) relief is extremely deferential; we will
reverse the denial only if the district court abused its discretion. Stoller v. Pure Fishing
No. 17-2523                                                                            Page 3

Inc., 528 F.3d 478, 480 (7th Cir. 2008). Straw’s motion brought no new issues or facts to
the court, let alone any requiring that the court overturn its decision not to reinstate.
Therefore the court did not abuse its discretion in declining to reconsider its previous
decision. See id.

         Second, even if we ignore the deferential standard of review, Straw’s argument
that the district court must reinstate him is a loser. State disbarment proceedings are
entitled to great weight, and federal courts generally should follow them. In re Jafree,
759 F.2d 604, 608 (7th Cir. 1985) (citing Theard v. United States, 354 U.S. 278, 281 (1957)).
Federal courts may disregard a state disbarment only if (1) the state procedure lacks
notice or an opportunity to be heard, (2) the factual findings are inadequate, or (3) for
“some other grave reason.” In re Reinstatement of Leaf, 41 F.3d 281, 283 (7th Cir. 1994)
(citing Selling v. Radford, 243 U.S. 46, 50–51 (1917)). (These reasons are almost identical to
those listed in Rule II. S.D. Ind. L.R. Disc. Enf. II (D)(1–4).) But these circumstances are
absent here. The Indiana Supreme Court conducted an evidentiary hearing, its finding
that Straw made frivolous filings is amply supported, and no “grave reason” requires
reinstatement. See Straw v. Indiana Supreme Court, 692 F. App’x 291, 292 (7th Cir. 2017);
see also Dusenbery v. United States, 534 U.S. 161, 167 (2002).

       Straw nonetheless contends that because he did not receive a disciplinary
hearing in federal court, his discipline is invalid. He invokes our statement that a law
license “can be viewed as a type of new property, the deprivation of which has drastic
consequences to the individual,” to argue that a deprivation must be preceded by a
hearing. In re Ming, 469 F.2d 1352, 1355–56 (7th Cir. 1972) (internal quotation marks and
citations omitted). But in Ming the district court revoked Ming’s federal law license
without any hearing. Id. at 1353. Straw, by contrast, received a hearing in state court and
a show-cause order in the district court. Although Straw boycotted the state hearing,
that does not entitle him to second chance in federal court. See In re Palmisano, 70 F.3d
483, 486 (7th Cir. 1995); Jafree, 759 F.2d at 609.

        Straw also points to the Virginia State Bar Disciplinary Board’s decision not to
reciprocate Indiana’s discipline. That Board ruled that his “conduct was not conduct
that would have resulted in disciplinary action in the Commonwealth of Virginia”
largely because no client filed a complaint against him and he was never sanctioned by
federal courts. But just because one jurisdiction may decline to reciprocate the discipline
of another jurisdiction does not mean that all jurisdictions must do so. Filing frivolous
lawsuits is sanctionable, see FED. R. CIV. P. 11(b)(2), (c); FED. R. APP. P. 38, and in our
circuit it invites reciprocal discipline. See, e.g., Jafree, 759 F.2d at 605–08.
No. 17-2523                                                                        Page 4



       Before we end this appeal, we briefly address procedural matters that Straw has
raised. Straw frivolously moved to recuse all judges of this court from hearing his
appeal on the ground that, because we have previously ruled against him and taken
other administrative action, we are biased. But unfavorable decisions do not warrant
recusal or even “hint at bias.” See Khor Chin Lim v. Courtcall Inc., 683 F.3d 378, 380
(7th Cir. 2012). We also have considered Straw’s other filings and motions on appeal,
but none warrants any discussion or action. To the extent that these filings are motions,
they are denied.

                                                                             AFFIRMED.